                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


TANIZIA WILLIAMS                                  CIVIL ACTION


VERSUS                                            NO: 18-2793


SUPERIOR HOSPITALITY
STAFFING INC. ET AL.                              SECTION: “H”(1)



                          ORDER AND REASONS
       Before the Court is Defendants SHS Group, Superior Hospitality
Staffing, Inc. and SHS Management Inc.’s Motion to Dismiss for Lack of
Personal Jurisdiction and Insufficiency of Process and Motion to Quash (Doc.
24).
       Plaintiff Tanzania Williams’s First Amended Complaint brings claims
against Defendants Shane Milliet, Superior Hospitality Staffing; Superior
Hospitality Systems, Inc.; SHS Management, Inc.; Superior Hospitality
Management Systems, Inc.; and SHS Group. Plaintiff effected service on
Defendants SHS Group, Superior Hospitality Staffing, and SHS Management,
Inc. (“Movants”) through Defendant Shane Milliet. Movants now seek
dismissal of the claims against them for lack of personal jurisdiction and
insufficient service of process, arguing that they are not distinct legal entities

                                        1
that can be sued and that Shane Milliet is not the proper party to accept service on
their behalf.      Plaintiff responds acknowledging that Movants are not
incorporated entities but argues that they have been sued as names under
which Shane Milliet does business.
      The capacity of an entity to be sued is determined by the law of the state in
which the district court is held.1 Article 736 of the Louisiana Code of Civil
Procedure provides that “a person who does business under a trade name is
the proper defendant in an action to enforce an obligation created by or arising
out of the doing of such business.” “Louisiana courts have held that a trade
name has no separate existence apart from the individual doing business under
that trade name. Moreover, a trade name is not a separate entity capable of
being sued.”2
      Accordingly, the law is clear that the proper defendant in an action
against a trade name is the person who does business under that name. A trade
name cannot be sued as a separate entity. Accordingly, Shane Milliet is the
proper defendant for claims against the business names under which he
operates, namely, SHS Group, Superior Hospitality Staffing, Inc. and
SHS       Management, Inc.       These trade names cannot be made separate
defendants.
       Accordingly;
          IT IS ORDERED that Defendants’ Motion to Dismiss is GRANTED.
Plaintiff’s claims against the trade names SHS Group, Superior Hospitality
Staffing, Inc. & SHS Management, Inc. are DISMISSED WITH PREJUDICE.
      1 Fed. R. Civ. P. 17(b).
      2 Louisiana Acorn Fair Hous. v. Quarter House, 952 F. Supp. 352, 355 (E.D. La.
1997); D’Aquin v. Starwood, No. CV 16-12798, 2016 WL 6436561, at *3 (E.D. La. Oct. 31,
2016).
                                            2
   IT IS FURTHER ORDERED that oral argument on this Motion is
CANCELED.


              New Orleans, Louisiana this 25th day of March, 2019.




                            ____________________________________
                            JANE TRICHE MILAZZO
                            UNITED STATES DISTRICT JUDGE




                              3
